Citation Nr: 9914537	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-43 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for vascular 
headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for hypertensive 
vascular disease, currently rated as 60 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from March 1961 to March 
1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 and May 1997 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).

This case was previously remanded by the Board in September 
1997 because additional evidence was received, which required 
consideration in the first instance by the agency of original 
jurisdiction (AOJ), VARO.

Unfortunately, remand is again necessary in this case because 
the appellant has submitted additional pertinent evidence 
regarding the issues on appeal.  We note that no waiver of 
review by the AOJ was received which would permit the Board 
to review this evidence without its referral back to VARO.  
Furthermore, we note that a letter notifying the appellant of 
certification of the appeal to the Board was not associated 
with the claims folder and, therefore, the additional 
evidentiary submissions can not be considered to have been 
received during a time beyond which AOJ consideration is 
precluded.  See 38 C.F.R. § 20.1304 (1998) (generally 
subsequent to a 90-day window following certification of the 
appeal, in the absence of a showing of good cause, additional 
evidence will not be considered by the Board in the pending 
appeal and is referred to VARO for appropriate action).

Additionally, a review of the record reflects that, since the 
appellant's claims were most recently adjudicated, the 
schedular criteria were revised in the area of cardiovascular 
disability.  See 38 C.F.R. § 4.104 (revised, effective 
January 12, 1998).  To ensure full compliance with due 
process requirements, it is necessary that the appellant's 
claim be readjudicated with consideration of the revised 
rating criteria so as to prevent any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA cardiovascular examination to 
determine the severity of his service-
connected heart condition.  The claims 
folder, to specifically include a copy of 
the new cardiovascular rating criteria, 
effective January 12, 19986, should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
comprehensive report containing a full 
rationale for any opinion expressed.

2.  VARO should readjudicate the issues 
on appeal in light of the additional 
evidence received.  Consideration should 
be given to the revised schedular 
criteria that became effective in January 
1998.

3.  To the extent the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


